


Exhibit 10.5

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

SECOND AMENDMENT

 

TO THE

 

AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT (the
“Second Amendment”) is made effective as of this 12 day of October, 2005, by and
between Biovail Laboratories International SRL, a Barbados International Society
with Restricted Liability and having a principal place of business at Chelston
Park, Building 2, Collymore Rock, St. Michael, BH1, Barbados, WI (“Biovail”),
and SmithKline Beecham Corporation, a GlaxoSrnithKline company, a corporation
duly organized and existing under the applicable laws of the Commonwealth of
Pennsylvania and having a principal place of business at One Franklin Plaza,
Philadelphia, PA 19101 (“GSK”). Biovail and GSK are collectively referred to in
this Second Amendment as the “Parties” and individually as a “Party.”

 

WHEREAS, Biovail and GSK are parties to an Amended and Restated Distribution
Rights Agreement, effective as of October 26, 2001, as amended (the
“Agreement”); and

 

WHEREAS, pursuant to Section 2.01(c) Biovail has contracted with its Affiliate,
Biovail Pharmaceuticals, Inc., (“BPI”) to be responsible for promotion,
marketing and selling of the Products in the Territory; and

 

WHEREAS, the pursuant to Section 2.03 of the Agreement, neither Biovail nor BPI
may, without GSK’s prior written consent, engage any Third Party to market,
promote, advertise, or distribute the Product; and

 

WHEREAS, BPI desires to engage MedPointe Healthcare, Inc., a corporation duly
organized and existing under the applicable laws of the State of Delaware and
having a principal place of business at 265 Davidson Avenue, Somerset, NJ 08873
(“MedPointe”), to co-promote the Product as set forth in this Second Amendment;
and

 

WHEREAS, Biovail and GSK mutually desire to amend the terms of the Agreement to
allow BPI to engage MedPointe as provided in this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, GSK and Biovail agree as
follows:

 

--------------------------------------------------------------------------------


 

1.             Section 2.04 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“2.04 Approval of MedPointe.

 

(a)           Notwithstanding the provisions of Section 2.03 and subject to the
terms and conditions of this Section 2.04, GSK hereby consents to the engagement
by BPI of MedPointe Healthcare, Inc. to perform certain promotional activities
with respect to the Products.

 

(b)           The consent granted by GSK as provided in Section 2.04(a) above is
limited to MedPointe only and only for the co-promotion activities set forth in
Section 2.04(c). Further, the consent granted by GSK to Biovail as provided in
Section 2.04(a) will become effective upon October 1, 2005, and will remain in
effect for the immediately succeeding consecutive three (3) year period (the
“MedPointe Term”), which MedPointe Term may be extended for additional
consecutive twelve (12) month periods by mutual written agreement of the
Parties.

 

(c)           Biovail acknowledges and agrees that BPI will enter into a written
agreement with MedPointe to engage MedPointe to perform promotional services
with respect to the Products (the “MedPointe Detailing Services Agreement”). The
term of the MedPointe Detailing Services Agreement will not exceed the duration
of the MedPointe Term and the MedPointe Detailing Services Agreement will
immediately terminate upon termination of this Agreement. The MedPointe
Detailing Services Agreement will provide that MedPointe’s activities will
consist of providing annually approximately {***}† details of the Products and
distributing Sample Product. Biovail represents and warrants that (i) the
MedPointe Detailing Services Agreement will obligate MedPointe to comply with
all obligations of Biovail under this Agreement (including without limitation,
Biovail’s obligations under Article 3 and Biovail’s confidentiality obligations)
in the performance of MedPointe’s obligations under the MedPointe Detailing
Services Agreement; (ii) the terms and conditions of the MedPointe Detailing
Services Agreement will be consistent with, and no less restrictive than, the
terms and conditions of this Agreement, and (iii) Biovail will provide to GSK a
copy of the MedPointe Detailing Services Agreement within ten (10) Business Days
after execution thereof.

 

(d)           Biovail represents and warrants that MedPointe is not an
Ineligible Person. Biovail agrees that the MedPointe Detailing Services
Agreement will immediately terminate in the event that MedPointe should become
an Ineligible Person at any time during the MedPointe Term. Biovail represents
and warrants that the MedPointe Detailing Services Agreement will obligate
MedPointe not to hire or otherwise engage any Ineligible Person to co-promote
the Product and/or distribute the Sample Product as provided in the MedPointe
Detailing Services Agreement. For the purposes of this Section 2.04(d), the term
“Ineligible Person” means any Person who is currently

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

excluded, debarred, suspended or otherwise ineligible to participate in the
Federal health care programs or in Federal procurement or nonprocurement
programs, or has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. 1320a-7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.

 

(e)           Biovail acknowledges and agrees that despite GSK’s consent granted
in Section 2.04 above to the engagement of MedPointe as provided herein, Biovail
remains obligated to perform all terms, obligations, covenants and agreement
ascribed to it in this Agreement.

 

(f)            Biovail acknowledges and agrees that for the purposes of this
Agreement, MedPointe will be deemed to be an agent of BPI and will also be
regarded as a CSO. Biovail acknowledges and agrees that its indemnification
obligations provided in Section 9.02 of this Agreement will also include any GSK
Claim that arises out of, or is the result of, any act or omission by MedPointe
(as a CSO).

 

(g)           Biovail will indemnify and hold harmless each GSK Party (as
defined in Section 9.02) from and against any and all losses, liabilities,
damages (exclusive of consequential or special losses or damages), fees
(including, attorneys fees and costs of litigation), and expenses paid or
payable by a GSK Party that result from or arise in connection with a claim,
suit or other proceeding made or brought against a GSK Party (i) based on,
resulting from, or arising in connection with any act or omission of any party
under the MedPointe Detailing Services Agreement; and/or (ii) arising by or on
behalf of MedPointe and/or any of MedPointe’s affiliates, employees, agents,
officers, and directors.”

 

2.             The term “Designated Biovail Affiliate” will be deleted
throughout the Agreement and replaced in all instances with “a CSO”, including,
without limitation, in Section 9.02.

 

3.             The term “CSO” will be added as a new definition in Section 1.01
between the definitions of “Confidentiality Agreement” and “DDMAC.” The
definition of “CSO” will be as follows:

 

“CSO” means a Third Party contract sales organization which is engaged in the
business of promoting prescription drug products and which may only be engaged
by Biovail or BPI as provided in Section 2.04.

 

4.             Section 12.06(b) of the Agreement will be deleted in its entirety
and replaced with the following:

 

“(b)         All of the Parties’ rights and obligations under Articles 9 and 11
and Sections 2.04(f), 2.04(g), 5.01(a), and 12.05 shall survive expiration or
termination of this Agreement.”

 

5.             All capitalized terms not otherwise defined in this Second
Amendment will have the meanings ascribed to them in the Agreement.

 

3

--------------------------------------------------------------------------------


 

6.             Except as otherwise amended by the terms of this Second
Amendment, the provisions of the Agreement are unchanged, remain in full force
and effect and are hereby ratified and confirmed except that each reference to
the “Agreement” or words of like import in the Agreement will mean and be a
reference to the Agreement as amended by this Second Amendment.

 

7.             This Second Amendment will be construed, and the respective
rights of the Parties determined, according to the substantive law of the State
of New York notwithstanding the provisions governing conflict of laws under such
New York law to the contrary.

 

8.             This Second Amendment may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same document.

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Amended and Restated Distribution Agreement the day and year first above
written.

 

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE

 

 

 

 

 

 

By:

/s/ Donald F. Parman

 

 

 

 

Name:

Donald F. Parman

 

 

 

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

 

By:

/s/ Arlene Fong

 

 

 

 

Name:

Arlene Fong

 

 

 

 

Title:

Manager & Secretary

 

 

4

--------------------------------------------------------------------------------

 
